OPINION ON MOTION POE EEHEAEING.
Bond, J.
When the motion for rehearing in this case was overruled by the majority of the court, it did not file any opinion as is the custom when such motions present nothing new or are otherwise without merit. One of the judges, however, filed his individual opinion in favor of sustaining the motion. His opinion in referring to the opinion of the majority of the court upon the disposition of the appeal in this case, charges an omission to set out all the contract sued on, because it did not notice the fact that a private seal was attached to the instrument. In referring to .such omission his opinion uses the following language: “The contract is not set out in full, and the opinion fails to state the material fact that it was executed under seal. Under all of the authorities a sealed instrument is a deed, whether it be a conveyance of land or a bond or a contract of any kind between the parties. This principle is so elementary that it is useless to cite authorities. It is only necessary to consult the law dictionaries.” Volume 1, number 16, page 591, Missouri Appeal Reporter.
*623Seal abolished. *622The only justification we have to plead is the following statute: “Section 2388. Private seals abol*623ished. The use of private seals in written contracts, conveyances of real estate and all other ... .„*,•! in . , instruments of writing .heretofore required, by law to be sealed (except the seals of corporations), is hereby abolished, but the addition of a private seal to any such instrument shall not in any manner affect its force, validity or character, or in any way change the construction thereof.” Sess. Acts 1893, p. 117.
This act became the law of the state February 21, 1893, or about three years prior to the execution .of the contract construed in the majority opinion. Under its provisions we were wholly unable to perceive the bearing of the private seal on the “ Character” or “ Construction” to be applied to the contract under review.
Judge Bland joins in this opinion.